Citation Nr: 0012661	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from July 
1943 to November 1945.  He died in June 1983.  The appellant 
is the veteran's surviving spouse.

The Board notes that, in an October 1998 statement, the 
appellant's representative indicated the appellant wished to 
have an appeal hearing at the RO.  However, the record 
contains a December 1998 VA form 119 (Report of Contact) 
noting that such request for an appeal hearing had been 
canceled.  As the record does not contain any indication that 
the appellant or her representative have further requested 
that a hearing be scheduled, the Board deems the appellant's 
October 1998 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702 (1999).


FINDINGS OF FACT

1.  In June 1985 and October 1987, the Board denied the 
appellant service connection for the cause of the veteran's 
death. 

2.  In a September 1996 Board decision, the Board found that 
the appellant had not submitted new and material evidence to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death; this decision is final. 

3.  Evidence associated with the claims folder since the 
September 1996 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.

4.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.


CONCLUSIONS OF LAW

1.  The September 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) 
(1999).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1985 and October 1987 Board decisions, the Board 
denied the appellant service connection for the cause of the 
veteran's death on the grounds that she had not established 
that a disability of service origin caused the veteran's 
death, or that his death was otherwise directly related to 
his service.  Subsequently, in a September 1996 Board 
decision, the Board found that the appellant had not 
submitted new and material evidence to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death; this decision is final.  That Board decision 
was affirmed by the U. S. Court of Appeals for Veterans 
Claims (Court) in a March 1998 decision.  At present, as the 
appellant has attempted to reopen her claim of service 
connection for the cause of the veteran's death, her case is 
once again before the Board for appellate review.  However, 
because the September 1996 Board decision is deemed to be a 
final disallowance, the appellant's claim may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board acknowledges that, in an October 1998 statement, 
the appellant's representative indicated that the Board's 
September 1996 decision was not a final decision because it 
was not rendered on the merits, but rather it merely was a 
denial of a request to reopen the appellant's claim.  In this 
regard, the Board notes the law is clear that 38 U.S.C.A. §§ 
5108, 7104(b), and 7105(c) require that, in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the time 
the claim was finally disallowed on any basis, not only since 
the claim was last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  As such, the Board finds 
that the contentions by the appellant's representative are 
not based on presently dispositive law. 

With respect to the applicable law, consideration of whether 
new and material evidence has been submitted is required 
before the merits of a claim can be considered.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New evidence will be 
presumed credible solely for the purpose of determining 
whether a claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the Court, citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the September 1996 final disallowance, 
the additional evidence relating to the claim of service 
connection for the cause of the veteran's death includes 
written statements from the appellant and her representative 
asserting a link between the cause of the veteran's death and 
a service-connected disability and/or otherwise to his 
service.  Specifically, the Board notes that the various 
statements include, but are not limited to, statements dated 
May 1998, June 1998, October 1998 and December 1998 
indicating the veteran was service connected for an eye 
disorder during his lifetime.  In the statements made by or 
on the appellant's behalf, it is asserted that the veteran's 
service-connected eye disability caused the veteran severe 
stress, which in turn caused the development of vascular 
changes/hypertension.  Such vascular changes/hypertension in 
turn brought about the veteran's aneurysm that proved to be 
fatal.  

Although the such lay statements are essentially a 
reiteration of the contentions of the appellant considered by 
the Board on previous occasions, the Board does note that the 
appellant has also submitted another medical statement in 
support of her claim.  In this regard, the appellant 
submitted in May 1998 an undated statement from Clarence E. 
Boyd, M.D., which basically is in accordance with the 
contentions of the appellant in this case, as set forth 
above, regarding the cause of the veteran's death.  In this 
more recent letter, Dr. Boyd further notes his findings were 
based on additional evidence which was not previously 
available to him, such as medical records from the Carle 
Clinic and testimony provided by the appellant at a VA 
hearing.  The Board observes that Dr. Boyd essentially 
reiterates the conclusions he asserted in a statement 
submitted in February 1986 and rejected by the Board, 
however, with one important difference.  Specifically, the 
Board notes that, in the February 1986 statement, Dr. Boyd 
indicated that it was not inconceivable that the vascular 
changes causing the veteran's death were the result of a 
chain of events that began with his original service-related 
eye trauma.  A medical opinion couched in such language was 
rejected by the Board and noted by the Court in affirming the 
1996 Board decision to be too speculative to establish a 
plausible claim.  The Court noted in its 1998 opinion, 
however, that it had held in previous decisions that a 
medical opinion submitted after a final disallowance of a 
claim which is corroborative of a favorable medical opinion 
previously considered by the Board as part of a final 
disallowance can serve as new and material evidence.  The 
Court characterized the latter medical opinions (in Molloy v. 
Brown, 9 Vet. App. 513 (1996) and Paller v. Brown, 3 Vet. Pp. 
535 (1992)) as opinions that added some weight to and tended 
to confirm the validity of the former medical opinions 
considered by the Board as part of a final disallowance.  

The veteran's representative in this case asserts that Dr. 
Boyd's second opinion is such an opinion in that it 
strengthens and added weight to his previous opinions in two 
ways.  First, she argues, Dr. Boyd cited to additional 
records he had not previously reviewed.  Second, his second 
letter, as contrasted with the language in the first letter, 
states unequivocally that stress due to his service-connected 
disability led to the veteran's hypertension, the resulting 
aneurysm and the veteran's death.  

The Board notes that at the time of the prior Board 
decisions, the medical opinions submitted by the appellant 
were, as the Court noted, too speculative to establish a 
plausible claim.  However, in the additional statement 
submitted in May 1988, Dr. Boyd indicated that it was his 
opinion that the trauma sustained by the veteran in losing 
his eye led to severe stress which continued for the rest of 
the veteran's life.  He asserted further, that as a result of 
the stress, the veteran developed attitudes, behaviors, and 
though patterns that were damaging to his personal and 
physical well being.  As such, these factors seriously 
handicapped the veteran in his social relationships, work, 
and health with the development of hypertension which, in 
turn, brought about the aneurysms which proved fatal.  Dr. 
Boyd conclusively indicated that the veteran's trauma, and 
the subsequent stress related to it, set into motion a 
lifelong chain of events that resulted in increasingly more 
severe physical and emotional disability.  As noted, above, 
in Hodge, supra, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
The Board finds that Dr. Boyd's statement represents such 
evidence and as such, it constitutes "new and material" 
evidence as contemplated by law.  This evidence provides a 
basis to reopen the appellant's claim of service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Additionally, in February 2000, the Board received a 
statement from the appellant's representative providing 
additional arguments in support of the claim on appeal.  As 
well, this statement included an attached statement from Dr. 
Boyd dated April 1998.  Dr. Boyd's statement essentially 
notes he had enclosed a report discussing the veteran; 
however, the Board notes that such report was not included 
within the documents submitted to the Board.  It appears to 
the Board from the argument submitted by the representative 
in this case that the reference was to the undated report of 
Dr. Boyd received by the RO in May 1998.  Thus, it does not 
appear that there is additional evidence that has not been 
received by the Board.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Having reopened the appellant's claim of service connection 
for the cause of the veteran's death, the Board turns to the 
"well grounded" analysis required by Winters, Elkins and 
Hodge.  In this regard, a person who submits a claim for VA 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for service 
connection for the cause of death must be supported by 
evidence to establish that the claim is well grounded.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In reviewing the evidence of record, the Board notes the 
statement from Dr. Boyd received in May 1998 is sufficient to 
establish a claim that is plausible or capable of 
substantiation.  Given Dr. Boyd's medical findings in the 
statement received in May 1998, the Board finds this 
statement provides the necessary nexus between the veteran's 
service-connected eye disability and his cause of death.  As 
such, the Board concludes that the appellant's claim of 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  However, as 
the Board deems that additional development is necessary 
prior to final adjudication on the merits, the appellant's 
claim is remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened; the claim of entitlement to service connection for 
the cause of the veteran's death is also well grounded; the 
appeal is granted to this extent only.


REMAND

Having found that the appellant's claim of service connection 
for the cause of the veteran's death is well grounded, the 
Board next must determine whether the duty to assist has been 
met by the Board before reaching the merits of the 
appellant's claim.  See 38 U.S.C.A. § 5107(a).  Based on a 
review of the record, however, the Board finds that further 
development of the appellant's claim is necessary prior to 
final adjudication and that the claim must be remanded to the 
RO for such development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

In this regard, as discussed above, Dr. Boyd's February 1986 
statement indicates that it was not inconceivable that the 
vascular changes resulting in the veteran's death were the 
result of a chain of events that began with his original 
service-related eye trauma.  However, in Dr. Boyd's statement 
submitted in May 1998, he unequivocally concluded that the 
trauma sustained by the veteran in losing his eye led to 
severe stress which continued for the rest of the veteran's 
life, causing him stress and a behavioral pattern damaging to 
his personal and physical well being, and in turn brought 
about the aneurysms which proved fatal.  However, Dr. Boyd 
did not provide a rationale as to what items in the newly 
reviewed evidence caused him to change his opinion from an 
essentially speculative one in 1986 to a definite one in 
1998.  He failed to identify the specific evidence, medical 
factors and principles upon which the now conclusive opinion 
is based.  Therefore, the Board requests that the RO contact 
Dr. Boyd and request such supportive evidence that caused him 
to change his opinion in the manner noted above.  

Furthermore, since the Board is not satisfied that the 
evidence includes a sufficient medical opinion based on sound 
medical principles and the entire evidentiary record, and 
since the Board has a duty to assist in the development of a 
well-grounded claim, the Board finds that other additional 
development is in order.  In this regard, if the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As the record 
currently stands, the Board cannot at this juncture determine 
the appropriate weight or credibility to accord Dr. Boyd's 
recent opinion.  As such, the Board finds that an additional 
medical opinion based on a review of all of the relevant 
service medical records and post-service medical records, and 
which includes a discussion of the evidence and rationale for 
the opinion, is necessary.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should contact Clarence E. 
Boyd, M.D., and request that he submit a 
supplemental medical opinion identifying 
the specific portions of the new medical 
evidence reviewed by him in 1998 and/or 
evidence reviewed by him when he 
rendered his 1986 opinion which provide 
the basis for his now unequivocal 
opinion regarding the cause of the 
veteran's death.  He should set forth 
and explain the basis of the change in 
his opinion from a speculative one in 
1986 to the now definite conclusion 
regarding the cause of the veteran's 
death.  He should provide a rationale 
and a discussion of the medical 
principles underlying the change in the 
opinion.

2.  The veteran's claims folders should 
be forwarded to an appropriate VA 
specialist, who after a review of the 
claims folders, should render an opinion 
as to whether it is at least as likely as 
not that the cause of the veteran's death 
was related to his service-connected eye 
disability, or was otherwise related to 
his military service.  The VA medical 
expert must include the complete 
rationale for all opinions and 
conclusions expressed.  A discussion of 
the underlying medical principles is 
requested.  The examiner is also 
requested to comment on Dr. Boyd's 
opinions contained in the record 
concerning the cause of the veteran's 
death.

3.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for the cause of the veteran's 
death.  In making its determination, the 
RO should review all the relevant 
evidence in the claims files.  If the 
determination remains unfavorable to the 
claimant, the RO should furnish the 
claimant and her representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 

remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
appellant until she is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

